Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20190037387 to Hua et al.
Referring to claim 10, Hua et al disclose in Figures 1-19 a method for reporting by a mobile computing device, the method comprising: 	
Receiving, at the mobile computing device, a policy (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) identifying one or more trigger conditions (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting information.  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes at least one of a reporting period of the location information of UE 104 and a report format of the location information of UE 104.  UE 104 then sends location information of UE 104 over the first time period in the report format to server 100.  Server 100 then uses the location information of UE 104 to determine trigger conditions of Sections 0200-0201 that trigger UE 104 to report the location information to server 100.  Sections 0200-0201: the reporting trigger conditions of the location information UE 104 may be any one of the following:  2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.     The configuration information includes also includes a reporting trigger condition of the location information of UE 104.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  
Detecting, by the mobile computing device, an activity associated with the mobile computing device; determining whether the detected activity corresponds to the one or more trigger conditions.  UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes.
Reporting information when the detected activity corresponds to the one or more trigger conditions.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  So: if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100, and if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.  Refer to Sections 0163-0503.
Referring to claim 13, Hua et al disclose in Figures 1-31  wherein detecting the activity comprises detecting one or more conditions, including movement conditions.  UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes.  So, UE 104 determines whether UE 104 has moved and how much UE 104 has moved.  Refer to Sections 0163-0503.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al, and in further view of U.S. Publication No. 20120230217 to Sawai et al.
Referring to claim 1, Hua et al disclose in Figures 1-31 a method for improving reporting (performed by server 100), the method comprising: 
Receiving, from a plurality of mobile computing devices (UEs 104), data (location information) over a first time period (reporting period).  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes at least one of a reporting period of the location information of UE 104 and a report format of the location information of UE 104.  UE 104 then sends location information of UE 104 over the first time period in the report format to server 100.
Identifying, based on the received data, trigger conditions (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting information … the trigger conditions including activities detected by the mobile computing devices (UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes).  Server 100 uses the location information of UE 104 to determine trigger conditions of Sections 0200-0201 that trigger UE 104 to report the location information to server 100.
Generating, using the received data and the identified trigger conditions, a policy (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting the information.  Sections 0200-0201: the reporting trigger conditions of the location information UE 104 may be any one of the following:  2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.  Server 100 uses the location information of UE 104 to determine that if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100.  Server 100 also uses the location information of UE 104 to determine that if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.   
Providing the policy to one or more mobile computing devices for execution.  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes also includes a reporting trigger condition of the location information of UE 104.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  Refer to Sections 0163-0503.
Hua et al do not disclose identifying, based on the received data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices.
Kwan et al disclose in Section 0029 wherein if the battery power decreases, the mobile device reduces the location reporting frequency to the monitoring and communication control device so that there is a longer period between the location reporting time (claimed “limiting reporting to the trigger conditions reduces consumption of battery power …”).  Sawai et al disclose in Section 0198 and 0201 wherein a system determines whether or not to transmit a measurement report; it is possible to suppress consumption of the communication resource by the sending of a measurement report as well as maintaining the appropriate service quality (claimed “limiting reporting to the trigger conditions …  while preserving quality of the data”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include identifying, based on the received data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices.  One would have been motivated to do so to reduce the number of location reports in order to conserve battery power but maintain quality.
Referring to claim 14, Hua et al disclose in Figures 1-31 a system (server 100) for improving reporting, comprising: 
A memory (Figure 22, memory 82) storing data reported by a plurality of mobile computing devices over a first period of time.
One or more processors (Figure 22, processor 81) in communication with the memory, the one or more processors configured to (Figure 22: memory 81 stores data that processor 81 processes to perform server 100 functions): 
Identify, based on the stored data, trigger conditions for reporting information … the trigger conditions including activities detected by the mobile computing devices.
Generate, using the stored data and the identified trigger conditions, a policy for reporting the information.
Provide the policy to one or more mobile computing devices for execution.
Hua et al do not disclose identify, based on the stored data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power of reporting devices while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices.  Refer to the rejection of claim 1.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al, and in further view of U.S. Patent No. 9202233 to Siegel et al.
Hua et al disclose in Figures 1-31 wherein the data includes detected conditions …  UE 104 determines the location of UE 104.  UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes
Hua et al do not disclose wherein the data includes detected conditions and corresponding timestamp information.
Siegel et al disclose in Column 7 lines 38-47 wherein the location information of a wireless device includes corresponding timestamps.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the data includes detected conditions and corresponding timestamp information.  One would have been motivated to do so to so to locate a wireless device using location information and corresponding timestamps.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al, and in further view of U.S. Publication No. 20150324824 to Meredith et al.
Hua et al do not disclose wherein reporting information comprises at least one of sampling the information or uploading the information to a remote server.
Meredith et al disclose in Section 0075 wherein a mobile device samples location information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein reporting information comprises at least one of sampling the information or uploading the information to a remote server (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so to sample the location information for accurate location information.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al, and in further view of U.S. Publication No. 20190130436 to Ma et al.
Hua et al do not disclose wherein identifying the trigger conditions for reporting information comprises executing a machine learning model.
Ma et al disclose in Sections 0023, 0029, 0031, 0048, 0055, 0100, 0101, 0140, and 0155 wherein triggering conditions are generated by a machine learning model.  Although the triggering conditions of Ma et al are not the claimed “trigger conditions for reporting information”, Hua et al disclose the claimed “trigger conditions for reporting information”, so the trigger conditions for reporting information of Hua et al can also be generated by a machine learning model as disclosed by Ma et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein identifying the trigger conditions for reporting information comprises executing a machine learning model.  One would have been motivated to do so since trigger conditions can be conventionally generated by a machine learning model.  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al in view of U.S. Publication No. 20180233141 to Solomon et al, and in further view of U.S. Publication No. 20170330078 to Koduru.
Hua et al do not disclose wherein identifying the trigger conditions for reporting information comprises training the received data against a cost function.
Solomon et al disclose in Sections 0198, 0205, and 0206 wherein trigger conditions are compared against a cost function.  Koduru also disclose in Section 0002 wherein a process of training data utilizing a cost function to minimize error in prediction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein identifying the trigger conditions for reporting information comprises training the received data against a cost function.  One would have been motivated to do so to train data against a cost function to minimize error in prediction. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al in view of U.S. Publication No. 20180233141 to Solomon et al in view of U.S. Publication No. 20170330078 to Koduru, and in further view of U.S. Publication No. 20180285957 to Ng et al.
	Hua et al do not disclose wherein training the received data comprises using a tabular representation.
Ng et al disclose in Section 0066 wherein training data is represented in tabular form.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein training the received data comprises using a tabular representation.  One would have been motivated to do so to since a tabular representation of data is a conventional form of representing data.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al, and in further view of U.S. Publication No. 20060218271 to Kasslin et al.
Hua et al disclose in Figures 1-31 receiving additional data from the plurality of mobile computing devices over a second time period …  The configuration information sent by server 100 to UE 104 includes at least one of a reporting period of the location information of UE 104; Section 0196.  So, there can be more than one reporting period of the location information of UE 104.  UE can report location information of UE 104 in multiple reporting periods (claimed “second time period”).  Refer to Sections 0163-0503.
Hua et al do not disclose … updating the generated policy based on the additional data; and providing the updated policy to the one or more mobile computing devices for execution.
Kasslin et al disclose in Sections 0139 and 0154 wherein a node requesting a triggered QoS measurement may update the trigger conditions by sending a triggered QoS metrics measurement request specifying the new trigger conditions.  So, a node can request another set of QoS measurements from another node, and then the node can update the trigger conditions according to the new set of QoS measurements.  By apply Kasslin et al to Hua et al: after the system of Kasslin et al updates the trigger conditions, server 100 of Hua et al will perform the claimed “providing the updated policy to the one or more mobile computing devices for execution” since server 100 of Hua et al sends the reporting triggering conditions to UE 104 so that UE 104 can send location reports to server 100 upon triggering conditions being met.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … updating the generated policy based on the additional data; and providing the updated policy to the one or more mobile computing devices for execution.  One would have been motivated to do so to generated an updated policy for triggering conditions, thereby keeping the system updated.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20150324824 to Meredith et al.
Hua et al do not disclose wherein reporting information comprises at least one of sampling the information or uploading the information to a remote server.
Meredith et al disclose in Section 0075 wherein a mobile device samples location information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein reporting information comprises at least one of sampling the information or uploading the information to a remote server (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so to sample the location information for accurate location information.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190037387 to Hua et al in view of U.S. Publication No. 20130076523 to Kwan et al in view of U.S. Publication No. 20120230217 to Sawai et al, and in further view of U.S. Publication No. 20140029407 to Madonna et al.
Hua et al do not disclose wherein detecting the activity comprises detecting one or more conditions, including connectivity conditions.
Madonna et al disclose in Sections 0012 and 0070 wherein a system can detect trigger conditions that cause connectivity issues in the network in order to troubleshoot the connectivity errors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein detecting the activity comprises detecting one or more conditions, including connectivity conditions.  One would have been motivated to do so to detect trigger conditions that cause connectivity issues in the network in order to troubleshoot the connectivity errors.  
Allowable Subject Matter
Claims 6, 8, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20080235040 to Ratliff et al disclose in Figures 1-9 wherein a mobile device reports its location to a server when the mobile device has moved a certain distance.  Refer to Sections 0011-0105.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 264
April 25, 2022